Dear Mr. Movassaghi:
You have requested the opinion of this office on the following issue:
    The Department of Transportation and Development (DOTD) has recently implemented a new computerized system for issuing permits for oversize and overweight trucks using Louisiana highways. The system allows requests for, and issuance of, permits via the internet and via an autmotated FAX server. One large trucking company whose monthly invoice for DOTD permits is approximately 150 pages, has offered to fund a modification to the computer system so that invoices may be issued in digital format as well as by hard copy. Is it legal for a private entity to pay for the modification of DOTD's system to facilitate digital billing for any trucking company that desires invoicing in this format?
There is no legal prohibition on the state and its departments accepting donated property, funds or services. However, prudent management dictates that careful consideration should be given to the proposed donation to assure that the donation does not create a burden upon the state or impose a duty which may be contrary to law. We see no such requirements in your explanation of the proposed donation of upgraded computer software and equipment. It must be clearly understood that the donated property unconditionally becomes the property of DOTD and will be available to meet the needs of all permit applicants served by DOTD, not only the donating customer.
I trust that this answers your inquiry. Please let me know if we may be of any further assistance to you in this matter.
Sincerely,
 RICHARD P. IEYOUB
Attorney General
                              By:  GLENN R. DUCOTE
Assistant Attorney General
RPI/GRD